



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue. These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)      any of the following offences;

(i)       an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)      two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in paragraph (a).

(2)      In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)      at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)      on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in respect of an offence other
    than an offence referred to in subsection (1), if the victim is under the age
    of 18 years, the presiding judge or justice shall

(a) as soon as feasible,
    inform the victim of their right to make an application for the order; and

(b) on application of the
    victim or the prosecutor, make the order.

(3)      In proceedings in respect of an offence
    under section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)      An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18.

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bradley, 2020 ONCA 206

DATE: 20200316

DOCKET: C66463

Hoy A.C.J.O., Paciocco and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Joseph Bradley

Appellant

Amanda M. Ross, for the appellant

Bradley Reitz, for the respondent

Heard: March 10, 2020

On appeal from the conviction entered on June 21, 2019 by
    Justice Graham Wakefield of the Ontario Court of Justice, sitting without a
    jury.

REASONS FOR DECISION

[1]

Six passengers of a motor vehicle operated by Mr. Joseph Bradley were
    injured after his motor vehicle sideswiped or was sideswiped by another vehicle
    and Mr. Bradley lost control. Only four of those six occupants were wearing
    seatbelts at the time of the accident. The two young female passengers who were
    sitting, unbuckled, on the laps of other occupants were particularly badly
    injured.

[2]

The group had been at a party, as were the occupants of the other motor vehicle
    involved in the accident. Both drivers were prosecuted for six counts of street
    racing causing bodily harm, contrary to s. 249.4 of the
Criminal Code
,
    R.S.C., 1985, c. C-46, one count for each of the injured occupants of the
    Bradley vehicle. Only Mr. Bradley was convicted, and only of two counts of the
    included offence of dangerous driving causing bodily harm contrary to
Criminal
    Code
, s. 249(1), relating to the injuries sustained by the two unbuckled
    occupants.
[1]
Mr. Bradley appeals those convictions. The Crown has not cross-appealed the
    acquittals.

[3]

Mr. Bradley pursues three grounds of appeal. First, Mr. Bradley contends
    that the trial judge erred by conflating the
actus reus
and
mens
    rea
elements of the offence. Mr. Bradley does not contest that the trial
    judge found that his manner of driving was a marked departure from the norm, thereby
    satisfying the
mens rea
elements of the dangerous driving offences,
    nor does he appeal this finding. His complaint is that, as a result of the
    conflation that occurred, the trial judge convicted him without ever finding
    that he committed the
actus reus
by operating his motor vehicle in an
    objectively dangerous manner.

[4]

We disagree. The trial judge opened his Reasons for Judgment by accurately
    identifying the
actus reus
issue as 
whether the
    Crown has proven the manner of driving was dangerous
resulting in the
    injuries suffered by each victim (emphasis added). Although the trial judge
    found that none of the components of Mr. Bradleys driving standing alone
    amounted to dangerous driving, a fair reading of his Reasons for Judgment makes
    clear his finding that, in all the circumstances, Mr. Bradley engaged in an
    unsafe pattern of driving, including by choosing to speed with unbuckled
    passengers. The fact that the trial judge tended to describe the manner of
    driving by using the measure of marked departure does not demonstrate
    otherwise. It is evident the trial judge used this phrase to describe the degree
    of risk or dangerousness in Mr. Bradleys manner of driving, something the
    Supreme Court of Canada itself did in
R. v. Roy
, 2012 SCC 26, [2012] 2
    S.C.R. 60, at para. 40. We would not give effect to this ground of appeal.

[5]

In the alternative, Mr. Bradley argues that the trial judge erred by treating
    the fact that the two occupants were unbuckled and on the laps of other
    passengers as relevant to the
actus reus
of dangerous driving. He contends
    that although a trial judge may consider everything that affects the actual
    operation of the motor vehicle, to be relevant a contextual circumstance must
    be comparable to the circumstances articulated in s. 249(1). We disagree.

[6]

Section 249(1) provided at the relevant time:

249(1)
Every one commits an offence who
    operates

(a) a motor vehicle in a
    manner that is dangerous to the public, having regard to all the circumstances,
    including the nature, condition and use of the place at which the motor vehicle
    is being operated and the amount of traffic that at the time is or might
    reasonably be expected to be at that place.

[7]

Section 249(1) uses the term including to make clear that the
    expressed illustrations are not exhaustive. Both the natural meaning of the
    phrase, a manner that is dangerous to the public, and the purpose of the
    provision of criminalizing dangerous driving, capture any circumstances that
    enhance the dangerousness to the public of the manner of driving. We see no
    error in the trial judges finding that Mr. Bradley drove in a manner
    dangerous to the public when he engaged in the pattern of driving that he did,
    with unbuckled passengers.

[8]

Finally, Mr. Bradley argues that the trial judge erred in convicting him
    of the offence of dangerous driving without addressing factual causation. Again,
    we do not agree. Although the trial judge did not dedicate a section of his
    analysis to the causation issue, he made the requisite findings. As the passage
    from his Reasons for Judgment quoted above indicates, the trial judge expressly
    identified causation as an issue in the trial, asking whether the Crown has
    proven the manner of driving was dangerous
resulting in
the injuries suffered by each victim (emphasis added). In the course of his
    decision the trial judge identified the markedly higher risk of injury to
    those additional passengers not buckled in and commented that the risk to the
    two unbuckled passengers was blatantly obvious. He closed his decision by
    finding that Mr. Bradley failed to prevent the risk to those passengers, both
    of whom were particularly seriously injured relative to the other passengers. Given
    that the dangerousness of the driving the trial judge found included the fact
    that there were unbelted passengers on the laps of other occupants, the trial
    judges finding that factually the manner of driving caused the injuries to
    these young women is obvious.

[9]

It is always appreciated when trial judges articulate the contested
    elements of the offence and give each dedicated attention, but it is not an
    error to fail to do so where it is apparent that the required conclusions were
    made. That is the case here.

[10]

The appeal is dismissed.

Alexandra Hoy A.C.J.O

David M. Paciocco J.A.

I.V.B. Nordheimer J.A.





[1]
These provisions have since been repealed but were in force at the time of the
    accident.


